Citation Nr: 0421843	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  01-09 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for post-traumatic stress disorder (PTSD) 
has been received.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from August 1966 to 
August 1968.  

In a December 1991 decision, the Board denied the veteran's 
claim for service connection for PTSD.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2000 rating in which 
the RO found that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for PTSD.  The veteran filed a notice of 
disagreement (NOD) in March 2001, and the RO issued a 
statement of case (SOC) in November 2001.  The veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in December 2001.  

In February 2004, the veteran testified before the 
undersigned Veterans Law Judge in Washington, D.C.; a 
transcript of that hearing is of record.  In response to 
correspondence sent by the Board in July 2004, the veteran 
clarified that he did not desire a hearing before RO 
personnel.  

Following the RO's certification of the veteran's appeal to 
the Board in October 2002, the veteran submitted evidence 
directly to the Board, waiving initial RO consideration.  The 
evidence consisted of copies of a June 1967 Army Morning 
Report, as well as VA clinical records.  The Board accepts 
the evidence submitted by the veteran for inclusion in the 
record on appeal.  See 38 C.F.R. § 20.1304 (2003).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petition to reopen has been accomplished.  

2.  In a December 1991 decision, the Board denied the 
veteran's claim for service connection for PTSD.  

3.  Additional evidence associated with the claims file since 
the Board's December 1991 denial, when considered by itself 
or in connection with evidence previously assembled, does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The December 1991 Board decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1100 (2003).

2.  Since the December 1991 Board decision, new and material 
evidence has not been received; hence, the requirements to 
reopen the claim for service connection for PTSD have not 
been met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(as in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  Because, 
as explained in more detail below, the veteran has not 
presented new and material evidence to reopen his claim, it 
does not appear that the duty to assist provisions of the Act 
are applicable in the instant appeal.  That notwithstanding 
the Board has determined that all notification and 
development action needed to render a fair decision on the 
issue on appeal has been accomplished.  

Through June 1997, December 1999, and August 2001 notice 
letters, as well as a November 2001 SOC, the veteran and his 
representative were notified of the legal criteria governing 
the claim to reopen, the evidence that had been considered in 
connection with his appeal, and the bases for the denial of 
his claim.  After each, the veteran and his representative 
were afforded the opportunity to respond.  Hence, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been afforded ample opportunity to submit such information 
and evidence.  

The Board also finds that the June 1997 and April 2001 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  With respect to the June 1997 
notice letter, the RO notified the veteran what was needed to 
reopen his claim, and the law governing new and material 
evidence.  The RO also notified the veteran that he should 
submit any medical evidence he may have which might support 
his claim.  The veteran was requested to provide information, 
and, if necessary, authorization, to enable the RO to attempt 
to obtain any outstanding medical evidence pertinent to the 
claim on appeal.  Subsequently, in an August 2001 notice 
letter, which did not necessarily pertain to the veteran's 
new and material evidence claim, the RO notified the veteran 
that VA was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, No. 01-944, 2004 WL 1403714 (Vet. App. 
June 24, 2004), the Court held that proper VCAA notice should 
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to this claim (or claims).  As indicated above, 
all four requirements have been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, and, as noted above, 
documents meeting the VCAA notice requirements were provided 
both before and after March 2000 rating decision on appeal; 
however, in this case, such makes sense, inasmuch as the VCAA 
was not enacted until November 2000, a number of months after 
the March 2000 rating decision.  The Board also finds that 
the lack of full, pre-adjudication notice in this case does 
not, in away, prejudice the veteran.  

As noted above, the veteran has been put on notice of what is 
required for his claim to be reopened.  In the December 1999 
notice letter and November 2001 SOC, the veteran was informed 
that while medical evidence reflected a diagnosis for PTSD, 
he needed to submit evidence, which supported or verified his 
claimed in-service stressors.  The record reflects that VA 
has obtained the veteran's service personnel records and an 
attempt to verify the veteran's claimed stressors with the 
United States Army & Joint Services and Support Group (ESG) 
(now called the U.S. Armed Services Center for Research of 
Unit Records (Unit Records Center)) was made in October 1989.  
During his Board hearing in February 2004, the veteran 
testified that he had attempted to obtain evidence regarding 
a particular stressor through the National Personnel Records 
Center, the National Archives, and Unit Records Center, but 
none of the records facilities were able to provide the 
requested evidence.  

Furthermore, the veteran has not informed the RO of the 
existence of any evidence that has not already been obtained 
in response to that letter, or at any other point during the 
pendency of this appeal.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the veteran's claim to reopen is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on his claim on appeal.  

II.  Petition to Reopen

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  Service connection for PTSD requires 
a current medical diagnosis of PTSD in accordance with 
38 C.F.R. § 4.125; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible evidence that the claimed in-service stressor 
actually occurred.  See 38 C.F.R. 3.304(f) (2003).

In a December 1991 decision, the Board denied the veteran's 
claim for service connection for PTSD.  Unless the Chairman 
orders reconsideration, or one of the other exceptions to 
finality apply, all Board decisions are final on the date 
stamped on the face of the decision.  See 38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.  Here, the veteran did not request 
reconsideration of the Board's December 1991 decision, and no 
other exception to finality applies; hence, that decision is 
final as to the evidence then of record. 

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the date of 
claim culminating in the instant appeal, November 1999, the 
Board will apply the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001; that version appears in the 
2001 edition of Title 38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence that 
was then of record.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to the claim was the December 
1991 Board decision.  See 38 U.S.C.A. § 7103; 38 C.F.R. § 
20.1100.  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

In its December 1991 decision, the Board determined that 
while the veteran had established a diagnosis for PTSD, his 
claimed stressors, for which the diagnosis was established, 
had not been verified.  

In this respect, the Board decision noted that the veteran's 
service personnel records showed that he was assigned to the 
86th Transportation Company (light truck) from May 1967 to 
May 1968, with the principal duty of light vehicle driver.  
The veteran was credited with participation in the Vietnam 
Counteroffensive Phase II.  His decorations included the 
National Defense Service Medal, the Vietnam Service Medal and 
Republic of Vietnam Campaign Medal with device.  

The Board decision also noted that the veteran's claimed 
stressors involved being injured when his truck was blown up 
on June 13, 1967; a 1967 firefight and ambush on a convoy in 
the "Hobo Woods" involving units of the 1st and 25th 
divisions; participation in the Tet offensive of 1968, which 
included his base camp at Long Binh being attacked with 
mortar and small-arms fire and assisting in the removal of 
dead bodies from the streets of Saigon; and a 1968 ambush on 
a convoy at Quan Loi in which his friend, Coleman, was 
killed.  

Assistance was sought in verifying the reported stressors 
from ESG.  In October 1989, ESG informed the RO that it was 
unable to find documentation of the specific incident that 
allegedly resulted in the veteran's injury when his vehicle 
was blown up in a convoy in June 1967.  ESG also found no 
documentation of a convoy bound for Tay Ninh being ambushed 
in 1967 while in the area of the "Hobo Woods."  
Documentation of the transfer of John A. Coleman from the 
veteran's unit was provided, and it was added that research 
revealed no other individual with the name of Coleman had 
been assigned to the veteran's unit or been killed in action 
while the veteran was assigned to the unit.  Likewise, the 
ESG report provided for the unit's activities during the Tet 
offensive, and did not substantiate the veteran's report of 
duties in Saigon.  

In its December 1991 decision, the Board additionally noted 
that it had considered a photocopy of a letter dated June 13, 
1967, in which the veteran described injuring his left 
shoulder, head and neck when a bus struck his truck.  The 
veteran's service medical records were noted as revealing 
that he was seen in June 1967 for shoulder trouble following 
an injury, but the veteran did not report such a history in 
May 1968 on examination for purposes of separation from 
service.  Furthermore, no pertinent history or clinical 
abnormalities were reported on the separation examination in 
May 1968.  

Additional photocopies of letters available for the Board's 
review reflect the veteran was stationed at Long Binh, and in 
one letter he wrote that a convoy had been attacked but no 
one had been hurt.  He also wrote that Long Binh had been put 
on "red alert" so as to be ready for a possible Vietcong 
attack, although the veteran did not believe an attack was 
imminent.  

Additionally, the Board's decision reflected that it had 
considered the veteran's testimony at an October 1991 
hearing.  At that time the veteran reported that Coleman was 
not in his unit, but was in another unit.  The veteran 
related the circumstances surrounding the death of Coleman, 
in that he had been talking with Coleman, and when the 
veteran went around a corner and then came back, he found 
Coleman dead after some shelling.  The veteran also testified 
that during the Tet offensive, his base camp was attacked 
with small arms fire and mortars and that later on his unit 
was sent to Saigon and removed Vietcong bodies from the 
streets.  

The Board noted in its decision that the veteran's account 
with respect to Coleman was not entirely consistent with a 
report given by the veteran in July 1989 regarding the death 
of Coleman in a convoy.  The Board also found that when 
coupled with the other inconsistencies in the record and the 
inability of the veteran to remember either Coleman's first 
name or the unit to which Coleman was assigned, a further 
attempt to verify this particular stressor was not 
necessarily possible.  Additionally, the Board concluded that 
the veteran's veracity with respect to his statements 
regarding the circumstances of his injuries in June 1967 was 
questionable.  

As such, the Board concluded that while the veteran had a 
diagnosis of PTSD, his claimed stressors had not been 
verified and had been discredited to a certain degree, and 
his claim was denied.  

Evidence added to the record since the Board's December 1991 
decision, includes VA medical records, the veteran's 
statements, his testimony at a February 2004 Board hearing, 
and a photocopy of an Army morning report, dated in June 24, 
1967.  The VA medical records document continued treatment 
for PTSD and the veteran's participation in PTSD Group 
therapy.  The veteran's statements and testimony regarding 
his stressors are cumulative of statements and testimony 
provided by the veteran and considered by the Board at the 
time of its December 1991 decision.  

In particular, during his February 2004 hearing, the veteran 
testified that an alleged stressor was an accident that 
occurred in "June 1968," when he struck a rickshaw/cart 
while driving a truck.  He stated that it appeared that a 
woman had been injured but he was never told whether she had 
died or not.  The veteran reported that he had attempted to 
verify the incident through various federal records 
facilities, but that no record of the incident could be 
found.  The veteran also reported that his base camp had been 
mortared during the Tet Offensive and that he manned a 60-
caliber machine gun in a guard tower.  While he testified 
that he had fired the gun, he had never shot anyone, although 
he had seen many dead bodies.  The veteran also indicated 
that his camp had been under attack for two days, and that 
while the base camp ammunition dump had been blown up (an 
event verified by ESG), the veteran remarked that he, ". . . 
. wasn't over there."  The veteran also testified that his 
first wife had divorced him while he was serving in Vietnam, 
which he described as causing a great deal of stress.  

Additionally, the June 24, 1967, Army Morning Report is 
cumulative of evidence already considered by the Board in 
December 1991, as it pertains to the veteran's apparent 
treatment following the reported accident in June 1967.  With 
respect to the accident/injury in June 1967, the Board, in 
its December 1991 decision, found the veteran's statements 
inconsistent as he alleged that he was injured after his 
truck blew up, although a letter home to his family, as noted 
above, reflected that a bus had hit his truck causing him to 
become injured.  During the veteran's February 2004 hearing, 
he testified that he had been injured after he ran over a 
rickshaw/cart.  

In this instance, significantly, neither the VA treatment 
records nor the veteran's statements include any detailed 
information regarding any alleged in-service stressful 
experiences that would support a diagnosis of PTSD.  The 
veteran claims that he has PTSD due to experiences during 
service, but he has not submitted any documentary evidence or 
detailed information or that would establish-or aid in 
establishing-the occurrence of any in-service stressful 
experiences.  The basis of the prior denial was that there 
was no evidence establishing that the claimed in-service 
stressors actually occurred.  Previously, the veteran did not 
provide evidence establishing the occurrence of any claimed 
stressors, or sufficient information to enable the RO to 
attempt to independently verify any claimed stressors, and 
the documents received since the December 1991 denial do not 
include any such evidence or information.  

Under these circumstances, the Board must conclude that new 
and material evidence has not been received; hence, the 
requirements to reopen the claim for service connection for 
PTSD have not been met, and the appeal must be denied.  As 
the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  




ORDER

In the absence of new and material evidence, the petition to 
reopen the claim for service connection for PTSD is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



